Citation Nr: 1016880	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to July 
1983.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The evidence of record does not show credible supporting 
evidence that the claimed inservice stressor occurred.


CONCLUSION OF LAW

Posttraumatic stress disorder (PTSD) was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's August 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's August 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as her identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the Veteran in this 
case as none was required.  In this case, while there is 
evidence of a current disorder, the record on appeal lacks 
competent evidence indicating that the Veteran experienced an 
event or injury in service resulting in her current diagnosis 
of PTSD.  As such, a VA examination is not necessary for 
resolution of this appeal.  See 38 C.F.R. § 3.159(c)(4).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  
Furthermore, if the Veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressor.  
Cohen, 10 Vet. App. at 142.  The Court of Appeals for 
Veterans Claims (Court) has held that, "[j]ust because a 
physician or other health professional accepted appellant's 
description of his [wartime] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992)

Historically, the Veteran served on active duty from December 
1978 to July 1983. The Veteran's service medical records and 
personnel records are negative for any indication of exposure 
to combat in service.

The Veteran's claimed stressor alleges trauma of a sexual 
nature.  In Patton v. West, 12 Vet. App. 272, 278 (1999), the 
Court specified that there are special evidentiary procedures 
for PTSD claims based on personal assault.  VA ADJUDICATION 
MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal 
trauma is an extremely personal and sensitive issue, many 
incidents of personal trauma are not officially reported, and 
the victims of this type of inservice trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  It is often necessary to seek alternative 
evidence.  Id.

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f)(3) was amended in March 2002.  It thus provides 
that, if a PTSD claim is based on inservice personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

The Veteran's alleged stressor is a sexual assault.  In a May 
2008 stressor statement, the Veteran reported that she was 
sexually assaulted by senior officers on two separate 
occasions around July 1979 through 1981 while she was 
assigned to temporary duty in Spain.  She stated an E-4 
Sergeant invited her to his room, drugged, and raped her 
against her will.  She also noted "[t]hen there was an E-5 
Sgt. [T.], [R.], oh the first Sgt. name was L.W."  The 
Veteran reported that she was raped by R., who worked in the 
same shop as she did.  She stated "I was so hurt and didn't 
understand why he raped me....I felt real bad because I had 
only been with the man back home that I was going to married 
(sic).  So many things started to happen to me after these 
[two] assaults (sic).  I start (sic) drinking to forget and I 
started using drugs that Sgt. [W.] introduce[d] me to."  She 
also stated "[h]aving encountered the sexual abuse, I 
allowed the same men to get me to try drugs because the drugs 
made me forget."

The Veteran's service medical and personnel records are 
negative for any reports of a personal or sexual assault.

A September 1979 service treatment record shows that the 
Veteran was seen at an OB-GYN clinic because she had positive 
gonorrhea contact.  The Veteran reported that her partner was 
prescribed for gonorrhea last week and she had no intercourse 
with anyone else.

A December 1979 service treatment record noted that the 
Veteran requested a pregnancy test.

In a January 1980 service treatment record, the Veteran 
reported that she had been on contraception pills but ran out 
while on temporary duty.  The report noted that she had 
positive gonorrhea contact and had testing for syphilis 
performed.

Her June 1983 separation examination report reflected that 
she was in the 6th month of pregnancy at the time of the 
examination, and she was having normal pregnancy except for 
cramps in the legs.

The Veteran's service personnel records reflect that she was 
reprimanded in September 1982 after her urine sample returned 
positive for marijuana, and then was involuntarily discharged 
after she was found to be using marijuana while on 
rehabilitation.

In a June 2003 VA primary care note, the Veteran denied 
experiencing military sexual trauma in the past.

An April 2006 VA psychiatry triage assessment note reflects 
that the Veteran gave a significant history of substance use.  
She had identified a pattern of feeling depressed and coped 
with these feelings for the past 30 years by resorting to 
drugs.  Based on this history, the diagnosis was cocaine 
dependence.  The report noted because she did not meet the 
criteria for major depression at that time, but had reported 
extensive history of experiencing depression, further 
assessment was needed to rule out recurrent major depression.

An April 2007 VA psychology follow-up report noted that the 
Veteran received individual therapy and was referred by her 
primary care provider for a depression and PTSD evaluation.  
The Veteran reported a trauma history of physical abuse by 
her father, but denied childhood sexual abuse.  It was noted 
this was inconsistent with earlier records, in which she 
denied history of physical or sexual abuse, but noted that 
her father molested her older sister.  During the clinical 
interview, the Veteran indicated that she had multiple sexual 
encounters while in the military, but she was unsure if she 
was raped.  When asked if there were instances in which she 
felt pressured into sex, she answered in the positive.  She 
reported that while stationed in Spain, another solider of a 
higher rank, a sergeant, drove her into a deserted area off 
the base and told her that he would leave her out there if 
she did not have sex with him.  She stated that she had sex 
with him and he still left her on the road on the way back to 
the base.  She stated that she did not tell anyone because 
the sergeant told her that no one would believe her.  She 
estimated being pressured into having sex over 20 times, and 
the drugs made it easier.  She reported that she was 
horrified and afraid in each of the situations, but most 
afraid when the sergeant told her to have sex with him or he 
would leave her in a deserted area.  She reported that she 
had images of the event whenever she got sad and had 
troubling dreams related to the event.  The diagnoses 
included cocaine dependence, sustained full remission; 
alcohol abuse, sustained full remission; chronic PTSD; and 
recurrent major depressive disorder.

In an August 2007 VA biopsychosocial assessment report, the 
Veteran reported a history of military sexual trauma.  It was 
noted that the Veteran answered in the negative for any 
military sexual trauma in June 2003, but changed the status 
to positive since June 2007.

An October 2007 VA mental health group counseling report 
noted a diagnosis of PTSD.  Subsequent VA treatment records 
show that PTSD was consistently diagnosed.

In support of her claim, the Veteran submitted a May 2008 
statement from her sister, K.C.  In this statement, K.C. 
reported that the Veteran confided in her about the abuse the 
Veteran had experienced from male officers in the military.  
She stated that she believed that her sister's military 
experience had had a dramatic impact on her ability to 
maintain a long term relationship with a male partner.

After a thorough review of the record, the Board finds that 
service connection for PTSD is not warranted in this case.  
Although there is a PTSD diagnosis made in accordance with 
the DSM-IV criteria, the evidence does not demonstrate any 
inservice stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2009).  
There is no direct medical evidence that demonstrates a 
sexual assault.  The Veteran's service treatment records do 
not corroborate her alleged inservice stressor.  In addition, 
the service personnel records do not demonstrate any evidence 
of behavior changes, such as a request for a transfer to 
another military duty assignment or deterioration in work 
performance.  The Veteran's representative argues in the 
airman performance report for the period of April 1981 to 
April 1982, the Veteran was downgraded in the area of job 
performance to a 7, and she was noted to need improvement in 
her attitude towards her duties and co-workers.  This is not 
accurate.  While the Veteran's airman performance reports 
reflect that there was fluctuation in her score between 7, 8, 
and 9, she received a 7 once for the period of September 1982 
to June 1983, which corresponds to the last time period of 
her military service that ended with her discharge in July 
1983.  The Board also observes that this time period 
reflecting slight deterioration in her work performance at 
most is not concurrent with the time of the alleged sexual 
assaults that the Veteran claims occurred around July 1979 
through 1981.  In addition, although the medical evidence of 
record indicates that the Veteran has had substantial 
substance abuse problems, there is no indication in the 
record that these problems were related to a personal assault 
in service.

No other corroborating evidence to substantiate the stressor 
has been submitted.  Although the Veteran's representative 
pointed out the facts that the Veteran was treated for 
gonorrhea and she requested a pregnancy test in service, her 
service treatment records show that the Veteran reported to 
the inservice OB/GYN physician in September 1979 that her 
partner had been prescribed for gonorrhea earlier and she had 
no intercourse with anyone else.  This indicates that the 
Veteran's inservice treatment for a sexually transmitted 
disease was not related to a sexual assault.

Moreover, the Board finds that the Veteran is not a credible 
historian.  The VA treatment records indicate that the 
Veteran has provided inconsistent statements as to whether 
she experienced any military sexual trauma.  In a June 2003 
VA treatment report, the Veteran clearly denied experiencing 
military sexual trauma in the past.  However, the screening 
status has changed to positive military sexual trauma since 
June 2007.  The record reflects that she has also provided 
inconsistent statements regarding her childhood history of 
physical abuse by her father.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that credibility may be 
impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

The Board acknowledges the May 2008 statement of K.C.  
However, K.C.'s statement only provides now hearsay evidence 
of what the Veteran told her regarding the abuse from male 
officers.  Thus, the Board finds this evidence to be of 
little probative value, and it does not serve to corroborate 
the Veteran's alleged inservice stressor.

In conclusion, although the Veteran has a current diagnosis 
of PTSD, the evidence of record is insufficient with which to 
confirm that the claimed stressor, on which the PTSD 
diagnosis is based, occurred.  With no credible supporting 
evidence to corroborate the claimed stressor, the 
requirements for a grant of service connection for PTSD are 
not met.  38 C.F.R. § 3.304(f).  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD and service connection for 
PTSD is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


